DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2011/0211945 Ferrer et al. (‘Ferrer hereafter), 
U.S. 2018/0010465 JinQuan Xu (‘Xu hereafter), 
U.S. 2013/0316084 Godfrey et al. (‘Godfrey hereafter), 
U.S. 2018/0044798 Paul Mathew Walker (‘Walker hereafter),
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
s 1 – 3 are allowed. 
Claims 4 – 6 have been canceled.

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: ”first stator blade with a first leading edge and a first trailing edge; a second stator blade disposed a circumferential distance from the first stator blade, and the method comprising: using additive manufacturing to deposit and fuse together progressive layers of metal material commencing at a substrate to form the first stator blade,  the second stator blade, at least one intermediate support structure disposed between the first stator blade and the second stator blade, and removing the at least one primary support structure and the at least one intermediate support structure. 
The closest prior art is as cited were ‘Xu, ‘Ferrer, ‘Godfrey & ‘Walker.  
‘Xu teaches rotor blades and stator vane airfoils. ‘Xu does not specifically teach a first and second stator blade.  However, it would be obvious to duplicate the first stator blade and have a second blade. Having a first and second stator blade would inherently have a distance.  But, ‘Xu does not teach any intermediate support structure between the first and second stator blades. It would be hindsight to reject with ‘Xu teaches the limitations of having an intermediate support structure between the first and second stator blades.
‘Ferrer, teaches a first row of stator blades, that would inherently have a first and second stator blade. ‘Ferrer teaches a load bearing structure made of titanium or titanium alloy, a high pressure axial compressor.  However, ‘Ferrer does not teach Additive manufacturing. 
‘Godfrey teaches turbine stators. ‘Godfrey does not specifically teach a first and second stator blade.  However, it would be obvious to duplicate the first stator blade and have a second blade. Having a first and second stator blade would inherently have a distance.  But, ‘Godfrey does not teach any intermediate support structure between the first and second stator blades. It would be hindsight to reject with ‘Godfrey teaches the limitations of having an intermediate support structure between the first and second stator blades.
‘Walker teaches rotor blades and stator vanes. ‘Walker teaches Additive manufacturing. ‘Walker does not specifically teach a first and second stator blade.  However, it would be obvious to duplicate the first stator blade and have a second blade. Having a first and second stator blade would inherently have a distance.  But, ‘Walker does not teach any intermediate support structure between the first and second stator blades. It would be hindsight to reject with ‘Walker teaches the limitations of having an intermediate support structure between the first and second stator blades.
Neither of these references provides an intermediate support structure between the first and second stator blades and Additive Manufacturing. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 & 3, are also allowed because they are dependent on claim 1.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
01/11/2022